Brown, J.
(concurring). I concur, albeit reluctantly, because of the peculiar circumstances presented here. Motel managers (not the police) have the right, upon knocking and hearing no response, to enter a guest room a reasonable time after a clear and unambiguous indication that the guest no longer desires or can afford to stay for an additional period of time. However, there is, in my view, no permissible basis to justify entrance into a motel room, absent clear evidence of abandonment, by police officers who do not possess a properly executed warrant. Most assuredly, the officers cannot upon *93entrance immediately commence interrogation of the occupants.1
This is a close case, and should be limited to its particular facts. The two cases most heavily relied upon by the majority require a very generous gloss be placed upon the “plain view” doctrine, an ingredient conspicuously absent here.

 I pass the question whether the warnings mandated by Miranda v. Arizona, 384 U.S. 436, 478-479 (1966), are applicable to the instant circumstances.